 

Case 7:20-mj-00497 Document 1 Filed on 02/24/20 in TXSD Page 1 of 2

, Unie States District Court
AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT Court |
forthe | «FEB .2 4 2020

Southern District of Texas

 

SHOES SSCL OSETT
Souther District of Texas
: FILED

David J. Bradley, Clerk

 

United States of America. ) | ,
v. )
) Case No. KA - CO- OYF7- MA
Rigoberto Vargas Espitia )°
YOB: 1983 CITIZENSHIP: Mexico
- Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of March 23, 2020 _ inthe county of _ _ Hidalgo in the
Southern District of Texas _, the defendant(s) violated: .
Code Section — - Offense Description

21 U.S. C. ‘§ 841 did knowingly and intentionally possess with the intent to distribute
0 approximately 83.88 kilograms of methamphetamine in solution a Schedule II.
controlled substance.
21 U.S.C § 952 . did knowingly and intentionally import with the intent to distribute approximately

83.88 kilograms of methamphetamine in solution a Schedule II. controlled
substance.

This criminal complaint i is based on these facts:

SEE ATTACHMENT "A"

v Continued on the attached sheet.
Now apr

Nathan Tong, U.S.-H.S.1. Special Agent

 

Appraed Aus phil. ET ai ea

ofa U TX 0 . Printed name and title

Sworn to before me and signed in my presence. 2

 

Date: Fic # zy, Zoro | 2:

S: +f ‘S a uri Judge signature Lf

City and state: McAllen, Texas US. Magistrate Judge Peter Ormsby

Printed name and title

 
Case 7:20-mj-00497 ‘Document 1 Filed on 02/24/20 in TXSD Page 2 of 2

Attachment “A”

On February 23, 2020 Department of Homeland Security (DHS), Homeland Security ©

_ Investigations (HSD, McAllen, Texas Office.received information from Customs and Border
Protection (CBP), Office of Field Operations.(OFO) at the Hidalgo, Texas Port of Entry (POE),
in reference to the seizure of approximately 83 kg of methamphetamine, which was found in
solution within the gas tank of a vehicle making entry into the United States from Mexico. The
driver of the vehicle was s identified as Rigoberto VARGAS Espitia,

CBP Officer A. Sanden stated the vehicle, driven by VARGAS, arrived at the primary inspection’
lane at approximately 1343 hours. CBP Officer Sanden noticed suspicious crossings, a .
suspicious itinerary, and visible gas tank tampering. CBP Officer Sanden referred the vehicle to -
the secondary inspection lanes. Once in secondary inspection, while utilizing the x-ray,

~~ anomalies within the gas tank of the vehicle were observed. Additionally, CBPO R. Olivares, a

 

 

K9 handler, had a positive alert for the presence of narcotics from his K9 Hyro at the gas tank
area of the vehicle. Upon further inspection, narcotics in solution were located within the gas
tank of the vehicle. The liquid solution within the gas ti tank field tested positive for
characteristics of methamphetamine.

HSI McAllen Special Agents responded to assist in.the investigation. During a post Miranda
interview of VARGAS, VARGAS made the following non-verbatim statements that have been ©
paraphrased and may not be in the order in which he gave them:

“VARGAS stated he went to an address in Reynosa, Mexico on February 2 23, 2020 where he
retrieved a Black Ford Expedition to drive to Dallas, Texas. VARGAS stated he was being paid
"$1000 to cross the vehicle into the United States from Mexico and take it to. Dallas, TX.
VARGAS stated that he knew he was transporting drugs into the United States on this occasion.
VARGAS stated that he had crossed what he believed to be drugs on two prior occasions.
VARGAS was paid $1500 and $1200 on the prior occasions.
